 In the Matter Of WESTERN UNION TELEGRAPH COMPANY and INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERSCase No. R-4009.-Decided September 17, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent audit.Mrs. Alice M. Rosseter,for the Board.Mr. M. T. Cook,for the Company. 'Mr. O. A. Rieman,of San Francisco, Calif., for the Union.Mr. Vincent P. Dunn,of San Francisco, Calif., for the C. T. U.Mr. Bruce Risley,,for the A. C. A.Iilr. J. Benson Saks,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THECASEOn May 7 and June 22, 1942, respectively, International Brother-hood of Electrical Workers, affiliated with the American Federationof Labor, herein called the Union, filed with the Regional Directorfor the Twentieth Region (San Francisco, California) a petitionand second amended petition alleging that a question affecting com-inerce had arisen concerning the representation of employees ofWestern Union Telegraph Company, herein called the Company, en-gaged in the receipt 'and transmission of telegraphic communica-tions on the Pacific Coast, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act. 'OnJuly 23, 1942, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropri-ate hearing upon due notice.On July 27, 1942, the Company, theUnion, Commercial Telegraphers Union, Local No. 34, affiliated with'the American Federation of Labor, and American Communications44 N L R B., No. 22.102 WESTERN UNION TELEGRAPH COMPANY103Association, affiliated with the Congress of Industrial Organizations,both being labor organizations claiming to represent employees di-rectly affected by the investigation, and the Regional Director en-tered into a "STIPULATION FOR CERTIFICATION UPONCONSENT AUDIT."Pursuant to the stipulation, an audit was conducted on August 10,1942, under the direction and supervision of the Regional Director,among five line inspectors and one line inspector's helper at San Fran-cisco,California; two section eg6pmentmen and one maintainer atOakland, California; two section equipmentmen at Sacramento, Cali-fornia; and two city linemen at Tacoma, Washington, to determinewhether or not they desired to be represented by the Union.OnAugust 10, 1942, the Regional Director issued and ,duly served uponthe parties a Consent Audit Report.No objections to the conduct ofthe Audit or to the Report have been filed by any of the parties.In her Consent-Audit Report the Regional Director reported asfollows concerning the audit and its results :Number of employees in unit______________________________13Number of employees designating International Brotherhood,of Electrical Workers, AFL______________________________8Upon the basis of the stipulation, the Consent Audit Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commel ce has arisen concerning the repre-sentation of employees of Western Union Telegraph Company, PacificDivision, within the meaning of -Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All Plant Department employees in the Pacific Division of theCompany excluding those employees listed in Exhibit A, attachedhereto, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National-LaborRelations Act.3.International Brotherhood of Electrical Workers, affiliated withthe American Federation of Labor, has been designated and selectedby a majority of the employees in the above unit as their representativefor-the purposes of collective bargaining, and is, the exclusive repre-sentative of all employees in said unit, within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 1,04DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat International Brotherhood of ElectricalWorkers, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all Plant Department em-ployees in the Pacific Division of Western Union Telegraph Company,excluding those listed in Exhibit A, attached hereto, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the Act, International Brotherhood of ElectricalWorkers, 'affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes of col-lective bargaining with respect to rates of pay, wages,,hours of employ-ment, and other conditions of employment.EXHIBIT "A"San Francisco Division Plant-Superintendent's OfficeGeneral foremanField engineersDivision ticket supervisorDivision supervisor ofmainte-nanceChief clerkEquipment inspectorsMaintenance foremanChief line inspectorDivision supervisor of equipmentDivision plant superintendentDivision plant engineer,Division supervisor of linesSupervisorSecretary to division plant super-intendentClerk in charge of service recordsDraftsmenStenographersClerksOffice BoyMaintenance supervisorEquipment foremanLine Gang Employees in PacificDivisionLine gang foremenUnderground foremenPlant department (San Francisco)City foremanShop foremanBuilding supervisorTransmitter chiefClerk to cityforemanPlant Department (Los Angeles)City foremanBuilding supervisorMaintenance foremanTransmitter chiefClerk to cityforemanClerk to maintenanceforeman-Plant Department (Portland)City ForemanPlant Department (Seattle)Cityforeman_Clerk to cityforemanPlant Department (Salt LakeCity)City foremanPlant Department(Spokane)All employees